DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed on November 20, 2020.  Claims 1 and 9 are amended. Claims 1-17 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN201611258793), and further in view of Wang et al. (U.S. Publication No.: 2016/0198088).
Regarding claim 1:
(wherein the Pitch_C, Roll_C, Yaw_C information of the vehicle and the camera before the correction is performed are the same, [0022-0024, 0028, 0029]); determining an expected pitch angle of the photographic equipment according to the attitude information of the mobile device (wherein the Pitch_C, Roll_C, Yaw_C information of the vehicle and the camera before the correction is performed are the same, [0022-0024, 0028, 0029]); determining a driving force according to the expected pitch angle ([0027, 0030, 0031, 0034]); and adjusting a pitch angle of the photographic equipment by adoption of the driving force ([0031-0034]).
Lu does not specifically disclose an equation.
Wang teaches a method, wherein the driving force is determined by a first-order dynamic equation (FIGS. 7-9, “…techniques described herein generally apply to…one-axis carriers…it is understood that the carrier can also be…one-axis.”, [0268]; “The stabilization along the X (pitch) axis may be performed in addition to or instead of the stabilization with respect to the Z (roll) axis…stabilization along the X and Z axes may be performed independently…”, [0276]; since a) stabilization may be performed independently for the multi-axis carrier and b) since the carrier may be a single-axis carrier, e.g., pitch-axis, the driving force is determined by a first-order dynamic equation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Wang’s with the method taught by Lu since it is well known in the art to independently control a carrier in pitch, roll, or yaw directions for stabilization, and for simplifying the stabilization method to a single-axis when the vibration/shake of the carrier regarding the other two axes are negligible.

Regarding claim 2:
Lu and Wang disclose and teach of the method for stabilizing the photographic equipment on the mobile device according to claim 1, wherein Lu further discloses that the mobile device includes a motor vehicle ([0021, 0024]); the attitude information represents an attitude of the motor vehicle; and the attitude includes at least one selected from the group consisting of uphill, downhill, flat ground, being forward and being backward (“hill angle”, “vehicle body slanted”, [00024]).

Regarding claim 3:
Lu and Wang disclose and teach of the method for stabilizing the photographic equipment on the mobile device according to claim 1, wherein Lu further discloses that determining the driving force according to the expected pitch angle includes: reading an initial pitch angle of the photographic equipment (Pitch_T, Roll_T, Yaw_T, [0023]); calculating a number of adjustments according to the expected pitch angle and the initial pitch angle; and acquiring a sub-driving force of each adjustment according to the number of adjustments and the expected pitch angle (wherein PID is a control loop mechanism which employs feedback, [0006, 0009, 0014, 0030, 0031, 0033, 0034]).

Regarding claim 4:
Lu and Wang disclose and teach of the method for stabilizing the photographic equipment on the mobile device according to claim 3, wherein Lu further discloses that acquiring the sub-driving force of each adjustment according to the number of adjustments and the expected pitch angle includes: determining a sub-expected pitch angle of each adjustment according to a serial number of each adjustment (wherein PID is a control loop mechanism which employs feedback, [0006, 0009, 0014, 0030, 0031, 0033, 0034]); determining a current pitch angle of the photographic equipment ([0023, 0024, 0028, 0029]); and calculating the sub-driving force of each adjustment according to the sub-expected pitch angle and the current pitch angle ([0034]).

Regarding claim 7:
Lu and Wang disclose and teach of the method for stabilizing the photographic equipment on the mobile device according to claim 4, wherein Lu further discloses that determining the current pitch angle of the photographic equipment includes: detecting current angular displacement and angular velocity information of the photographic equipment; and determining the current pitch angle according to the angular displacement and angular velocity information (“accelerator”, “gyroscope”, [0013]).

Regarding claim 8:
Lu and Wang disclose and teach of the method for stabilizing the photographic equipment on the mobile device according to claim 1. wherein Lu further discloses that determining the expected pitch angle of the photographic equipment according to the attitude information of the mobile device includes: determining the attitude of the mobile device according to the attitude information (wherein the Pitch_C, Roll_C, Yaw_C information of the vehicle and the camera before the correction is performed are the same, [0022-0024, 0028, 0029]); and determining the expected pitch angle of the mobile device at the attitude according to a corresponding relation between the expected pitch angle and the attitude (the Pitch_C, Roll_C, Yaw_C information contains pitch angle information).

Regarding claim 9:
Lu discloses a device for stabilizing photographic equipment on a mobile device, comprising: a stabilizer, a controller, a driver and a sensor, wherein the stabilizer is configured to carry the photographic equipment ([0033, 0044]); the sensor is configured to acquire the pitch angle of the stabilizer (“accelerator”, “gyroscope”, [0045, 0013]); the controller is configured to: acquire attitude information of the mobile device (wherein the Pitch_C, Roll_C, Yaw_C information of the vehicle and the camera before the correction is performed are the same, [0022-0024, 0028, 0029]); determine an expected pitch angle of the photographic equipment according to the attitude information of the mobile device (wherein the Pitch_C, Roll_C, Yaw_C information of the vehicle and the camera before the correction is performed are the same, [0022-0024, 0028, 0029]); and determine a driving force according to the expected pitch angle ([0027, 0030, 0031, 0034]); and the driver is configured to adjust the pitch angle of the stabilizer according to the driving force ([0031-0034]).
Lu does not specifically disclose an equation.
Wang teaches a device, wherein the driving force is determined by a first-order dynamic equation (FIGS. 7-9, “…techniques described herein generally apply to…one-axis carriers…it is understood that the carrier can also be…one-axis.”, [0268]; “The stabilization along the X (pitch) axis may be performed in addition to or instead of the stabilization with respect to the Z (roll) axis…stabilization along the X and Z axes may be performed independently…”, [0276]; since a) stabilization may be performed independently for the multi-axis carrier and b) since the carrier may be a single-axis carrier, e.g., pitch-axis, the driving force is determined by a first-order dynamic equation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the feature of Wang’s with the device taught by Lu since it is well known in the art to independently control a carrier in pitch, roll, or yaw directions for stabilization, and for simplifying the stabilization method to a single-axis when the vibration/shake of the carrier regarding the other two axes are negligible.

Regarding claim 10:
Lu and Wang disclose and teach of the device for stabilizing the photographic equipment on the mobile device according to claim 9, wherein the stabilizer includes a tripod head which is configured to have single degree of freedom in a pitch direction ([0007, 0033, 0034]).

Regarding claim 11:
Lu and Wang disclose and teach of the device for stabilizing the photographic equipment on the mobile device according to claim 9, wherein the driver includes a servo motor ([0034]); and the controller includes a microcontroller unit (MCU) ([0033]).

Regarding claim 12: Claim 12 is similarly rejected as claim 3 above. 

Regarding claim 13: Claim 13 is similarly rejected as claim 4 above.

Regarding claim 16:
Lu further discloses a computer readable storage medium, wherein computer instructions are stored in the computer readable storage medium, and one or more steps of the method according to claim 1 are implemented when the computer instructions are executed by a processor ([0039]).

Regarding claim 17:
Lu further discloses an electronic product, comprising one or more processors, wherein the processor is configured to run the computer instructions so as to execute one or more steps of the method according to claim 1 (MCUs, [0031, 0038]).

Allowable Subject Matter
Claims 5, 6, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot in view of the new grounds of rejection.
Applicant stated on page 7 of the arguments that “the posture of Lu is determined by the role angle, the pitch angle, and yaw angle, i.e. a third order equation.”
Lu discloses in paragraph [0023] that the system (function) is independent of Yaw_T due to its irrelevance.  When only the pitch angle is affected and needed to be corrected, the resulting equation used to determine the driving force will be first-order since the variable Roll is also irrelevant or zero.
Wang is cited for the rejection above to specifically teach a single-axis carrier containing solely one axis to be controlled and a multi-axis carrier containing a plurality of axes which may be controlled independently.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANG-CHI CHANG whose telephone number is (571)270-5299.  The examiner can normally be reached on MRF 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLAYTON E LABALLE can be reached on 5712721594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/FANG-CHI CHANG/Examiner, Art Unit 2852